Citation Nr: 1033165	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus, to 
include as secondary to the Veteran's service-connected right and 
left foot disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Roanoke, 
Virginia.

In November 2006, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  In November 
2009, the Veteran testified at a personal hearing in Washington, 
D.C., over which the undersigned Veterans Law Judge presided.  A 
transcript of each hearing has been associated with the Veteran's 
claims file.

This matter was previously before the Board in January 2010, at 
which time it was remanded for additional development.  It is now 
returned to the Board.


FINDING OF FACT

Bilateral pes planus was not incurred in or aggravated by 
service, nor is it secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral pes planus, to include as secondary to the Veteran's 
service-connected right and left foot disabilities, are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant. 

By letters dated in March 2006, April 2006, and March 2010 the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.    He was told what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  With respect to the Dingess 
requirements, the Veteran was provided with the requisite notice 
in the letters dated in March 2006.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated in conjunction with his 
claim for an increased disability rating.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

During his November 2009 hearing, the Veteran asserted that he 
currently has bilateral pes planus that is either caused by or is 
aggravated by his service-connected right and left foot 
disabilities.

A review of the Veteran's service treatment records reveals an 
enlistment report of medical examination dated in September 1992 
shows that clinical evaluation of the feet was abnormal.  The 
examiner elaborated that the Veteran had a mild hammertoe 
deformity that was not disqualifying.  There was no indication of 
bilateral pes planus.  In the associated report of medical 
history, the Veteran indicated that he had never had foot 
trouble.

A chronological record of medical care dated in October 1993 
shows that the Veteran was said to have been examined within the 
preceding 90 days and was considered physically qualified for 
separation from active duty.  There were no defects or 
disabilities noted.

Following separation from service VA examination reports dated in 
June 1999 and May 2002 are negative of a diagnosis of bilateral 
pes planus.  In May 2002, an impression of normal feet was given.

A VA examination report dated in April 2006 shows that physical 
examination of the feet revealed that pes planus was present.

A private medical record from R. G. L., D.P.M., dated in December 
2006, shows that the Veteran was seen for a second opinion on 
possible surgery of the right first and second toes by doctors at 
the VA hospital.  Dr. L. indicated that typically, deformities 
such as hammer toes, hallux abducto valgus, and hallux limitus, 
were secondary to overpronation due to a flexible, pes 
planovalgus foot morphology. These deformities usually resulted 
over many years of gradual change in the feet.  He added that it 
would be possible for symptoms in the rearfoot to result from 
pre-existing deformities in the forefoot, such as the congenital 
hammer toe of the right second proximal-interphalangeal joint.  



A VA examination report dated in June 2007 shows that physical 
examination of the feet revealed that Veteran had flat feet with 
slight degree of valgus of the right and left.


VA outpatient treatment records dated from February 2006 to 
November 2008 show intermittent references to the Veteran having 
flat feet and pes planus.

A VA examination report dated in February 2009 shows that the 
examiner indicated that there was pes planus present.  In an 
addendum dated later in February 2009, the VA examiner concluded 
that the pes planus was not a secondary complication of the 
Veteran's foot injuries.

A VA examination report dated in April 2010 recounted the 
Veteran's history and noted that the claims file and medical 
records were reviewed.  The Veteran reported the onset of 
bilateral foot pain involving the entire plantar surface of both 
feet in 2004, and he added that he believed the development of 
his flat feet was the result of his prior foot problems, to 
include his service-connected right and left foot disabilities.  
The diagnosis was mild pes planus.  The examiner opined that the 
pes planus was less likely as not (less than 50/50 probability) 
permanently aggravated by the hammertoe (hallux valgus) of the 
second right digit foot.  The examiner explained that the 
pathophysiology of the congenital right second hammertoe and 
later development of pes planus noted by the Veteran in 2004 had 
no underlying connection.  The examiner indicated that these were 
distinct medical conditions common to the feet, but one did not 
cause the other.  He noted that it would be speculative to 
comment otherwise.  The examiner added that he could not find any 
record that documented the presence of pes planus in active 
service.  

The Board notes that the Veteran is already service-connected for 
hammer toes of the right foot, toes two through five, with 
degenerative joint disease of the second toe; right second toe 
scar; and left foot strain.



Having carefully considered the medical evidence of record, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus, to include as secondary to his right and 
left foot disabilities.  The service treatment records are 
negative for any complaints or findings of bilateral pes planus.  
His separation chronological record of medical care dated in 
October 1993 shows that the Veteran conceded that he had no 
physical defects or disabilities.  The Veteran's service 
treatment records, to include the separation report, are highly 
probative as to the Veteran's condition during service and at his 
release from active duty, as they were generated with the 
specific purpose of ascertaining his then-physical condition, as 
opposed to his current assertion which is proffered in an attempt 
to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  

Additionally, there is no indication of findings associated with 
bilateral pes planus until the February 2006 VA outpatient 
treatment record (approximately 13 years following separation 
from service).  The Veteran, himself, indicated during the April 
2010 VA examination that his symptoms associated with pes planus 
began in 2004 (approximately 11 years following separation from 
service).  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the December 2006 private medical record 
from Dr. L. which suggested that deformities such as hammer toes, 
hallux abducto valgus, and hallux limitus, were secondary to 
overpronation due to a flexible, pes planovalgus foot morphology, 
and that it would be possible for symptoms in the rearfoot to 
result from pre-existing deformities in the forefoot, such as the 
congenital hammer toe of the right second proximal-
interphalangeal joint.  However, in Obert v. Brown, 5 Vet. App. 
30 (1993), the Court held that a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 
420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence).  In essence, the opinion expressed is couched in terms 
which make it speculative at best, merely indicating that there 
is a possible chance of a nexus. 

The Board finds probative the April 2010 opinion which concluded 
that there was no record that documented the presence of pes 
planus in active service; and that it was less likely as not that 
the pes planus was permanently aggravated by the hammertoe 
disability.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's entire 
claims file, and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant weight. Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion. See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In this regard, while there is evidence of a current bilateral 
pes planus disability, there is no evidence of bilateral pes 
planus in service, and no competent or credible lay or  medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  As such, service connection on a direct 
basis is not warranted.  Additionally, the evidence does not show 
that the Veteran's current bilateral pes planus is related to the 
service-connected right and left foot disabilities, to include 
whether any such disorder is aggravated by a service-connected 
disability.   The April 2010 VA examination report specifically 
concluded that this was less likely the case.  Accordingly, 
entitlement to service connection on a secondary basis is not 
warranted.  See 38 C.F.R. § 3.310(a) (2009).

The Board recognizes the Veteran's contentions that he has had 
continuous symptoms as a result of his active service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
symptoms associated with feet, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence of 
bilateral pes planus) and post-service treatment records (showing 
no complaints, symptoms, findings or diagnoses associated pes 
planus until 2006, and no competent medical evidence linking the 
disorder to the Veteran's service or to a service-connected 
disability) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he has experienced, any 
contentions by the Veteran that his current bilateral pes planus 
is related to active service or to a service-connected disability 
are not competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral pes planus, to include as secondary to the service-
connected right and left foot disabilities.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for bilateral pes planus, to include as 
secondary to the Veteran's service-connected right and left foot 
disabilities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


